Title: Thomas Barclay to the American Peace Commissioners, 2 Oct. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen.
            
            

              Cadiz

               2nd: October 1786.
            
          



          By the bearer Colonel Franks I do myself the honor to send you in a
            small Box the following articles.
          1st. A Book containing the original Treaty in Arabic
            between the Emperor of Morocco and the United States.
          2. Three translations of the Treaty in English, to each of which is added a translation
            of a Declaration made by Tahar Fennish by order of His Majesty in addition &
            explanation of the 10th: article,
          3. A Letter from the Emperor to the President of Congress
          4. The translation of this letter in English.
          5. Translation of the Emperor’s letter to the King of Spain.
          6. A Letter from Tahar Fennish to the Ministers at Paris and London, and
            Translation.
          7. Signals agreed on by which the Moorish & American Vessels may distinguish
            each other at Sea.
          8th: The answer to the Queries which you put to me, Dated
            Tangier the 10th. September. 
          9 An Account of some other particulars relative to this Country. Dated Tangier 13th. September.
          10 An Account of the proceedings relative to the Treaty Dated Ceuta 18th. September.
          11. Copy of a Commission given to Francisco Chiappe of the City of Morocco untill the
            pleasure of Congress Shall be known, and the names of the Agents at Mogodore and
            Tangier. 
          These matters have been detain’d a considerable time from you by various accidents,
            among which contrary winds and Stormy weather were a part. But I hope, as all Such
            impediments are now remov’d, you will receive them with the utmost Expedition.
          The Original of the Declaration made by Mr. Fennish, cou’d not be placed in the Same Book with the Treaty Seal’d by the
            Emperor, the Moorish forms not permitting it, therefore Mr.
            Fennish wrote it in another Book which I had placed in his hands with a Copy of the
            Treaty for examination, in order that he might certify the Verity of it, lest any
            accident Shou’d happen to the original, which Book with authenicated Copies of the other
            papers, remain in my hands—
          I am with great respect / Gentn. / Your
            most obedt. Servt.
          
            
              Thos Barclay
            
          
        